Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the instant application: 
Claims 1-18 and 21-22 are pending in the instant application. 
Response to Arguments
Applicants amendments and remarks and arguments filed 12/16/2021
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nick Carr, on 1/27/2022.
The application has been amended as follows: 
In the claims
Insert where underlined and delete where 
Claim 1. 	(Currently Amended) A method comprising:
facilitating an exchange of graphical information to a first device and a second device, the graphical information relating to a coordinated activity between the first device and the second device;
initiating a media effect according to a device-agnostic coordinated activity protocol;
receiving an application programming interface (API) call relating to the media effect, the API call made from the first device according to the coordinated activity, the API call associated with information that relates to a modification of the graphical information of the coordinated activity;
identifying, based on a plurality of target device identifiers specified in the API call, a plurality of target devices participating in the coordinated activity, the plurality of target devices comprising at least the second device; 
transmitting the API call to the identified plurality of target devices; 

receiving, from the second device responsive to the API call, a second API call specifying a request for logic to implement the media effect, the logic comprising instructions for an animation depicting the media effect and location information for implementing the media effect on the second device; 
identifying the logic to implement the media effect in an effect library, wherein the effect library stores logic for a plurality of media effects including the media effect, wherein the logic is identified based on an identifier of the media effect, wherein the location information is determined based at least in part on facial recognition; and
transmitting, to the second device, the logic to implement the media effect.



Claim 8. (Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the processors to:
facilitate an exchange of graphical information to a first device and a second device, the graphical information relating to a coordinated activity between the first device and the second device;
initiate a media effect according to a device-agnostic coordinated activity protocol;
receive an application programming interface (API) call relating to the media effect, the API call made from the first device according to the coordinated activity, the API call associated with information that relates to a modification of the graphical information of the coordinated activity;
identify, based on a plurality of target device identifiers specified in the API call, a plurality of target devices participating in the coordinated activity, the plurality of target devices comprising at least the second device; 
transmit the API call to the identified plurality of target devices; 

receive, from the second device responsive to the API call, a second API call specifying a request for logic to implement the media effect, the logic comprising instructions for an animation depicting the media effect and location information for implementing the media effect on the second device; 
identify the logic to implement the media effect in an effect library, wherein the effect library stores logic for a plurality of media effects including the media effect, wherein the logic is identified based on an identifier of the media effect, wherein the location information is determined based at least in part on facial recognition; and
transmit, to the second device, the logic to implement the media effect.

Claim 15. (Currently Amended) An apparatus comprising:
a non-transitory computer-readable medium storing graphical information to be transmitted to a first device and a second device, the graphical information relating to a coordinated activity between the first device and the second device;
a hardware processor circuit;
media effect initiation logic executable on the processor circuit and configured to initiate a media effect according to a device-agnostic coordinated activity protocol; and
media effect data exchange logic executable on the processor circuit and configured to[[;]]:
receive an application programming interface (API) call relating to the media effect, the API call made from the first device according to the coordinated activity, the API call associated with information that relates to a modification of the graphical information of the coordinated activity;
identify, based on a plurality of target device identifiers specified in the API call, a plurality of target devices participating in the coordinated activity, the plurality of target devices comprising at least the second device; 
transmit the API call to the identified plurality of target devices; 

receive, from the second device responsive to the API call, a second API call specifying a request for logic to implement the media effect, the logic comprising instructions for an animation depicting the media effect and location information for implementing the media effect on the second device; 
identify the logic to implement the media effect in an effect library, wherein the effect library stores logic for a plurality of media effects including the media effect, wherein the logic is identified based on an identifier of the media effect, wherein the location information is determined based at least in part on facial recognition; and
transmit, to the second device, the logic to implement the media effect.

Claim 21. (cancelled)
Claim 22. (cancelled)

Claim 23.	(New)	The method of claim 1, further comprising:
based on a determination that an acknowledgment for the API call has not been received from a third target device of the plurality of target devices, programmatically retransmitting the API call to the third target device.

Claim 24.	(New)	The method of claim 23, wherein the determination that the acknowledgment for the API call has not been received from the third target device is based on a time threshold or a retransmission threshold, wherein the media effect is initiated based on a gesture detected by the first device, the method further comprising:
determining that a respective acknowledgment for the API call has been received from each of the target devices including the third target device, wherein the coordinated effect is implemented subsequent to receiving the acknowledgment from each of the target devices. 


Allowable Subject Matter
Claims 1-18 and 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 8, and 15, in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, receive, from the second device responsive to the API call, a second API call specifying a request for logic to implement the media effect, the logic comprising instructions for an animation depicting the media effect and location information for implementing the media effect on the second device; 
identify the logic to implement the media effect in an effect library, wherein the effect library stores logic for a plurality of media effects including the media effect, wherein the logic is identified based on an identifier of the media effect, wherein the location information is determined based at least in part on facial recognition; and
transmit, to the second device, the logic to implement the media effect.
Paracha 2014/0235326 discloses in the abstract, a video game tasks that are delegated using a sharing service.  However, Paracha does not disclose receive, from the second device responsive to the API call, a second API call specifying a request for logic to implement the media effect, the logic comprising instructions for an animation depicting the media effect and location information for implementing the media effect on the second device; identify the logic to implement the media effect in an effect library, wherein the effect library stores logic for a plurality of media effects including the media 
transmit,to the second device, the logic to implement the media effect.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810. The examiner can normally be reached Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/HO T SHIU/Examiner, Art Unit 2457                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2457



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457